ORDER

Upon consideration of the Joint Petition of the Petitioner Attorney Grievance Commission of Maryland and Respondent Leonard J. Sperling to disbar Respondent, by consent, in which Bar Counsel and Respondent agreed that Respondent violated Rules 1.1, 1.2(a), 1.3, 1.4(a) and (b), 1.7(a), 1.15(a), (b) and (c), 1.16(d), 3.4(c), 8.1(b), and 8.4(a), (b), (c) and (d) of the Maryland Lawyers’ Rules of Professional Conduct, Maryland Rules 16-606.1, 16-607, and 16-609 and Maryland Business Occupations and Professions Code Ann. § 10-306, it is this 26th day of August, 2014, hereby
*692ORDERED, by the Court of Appeals of Maryland that Respondent Leonard J. Sperling be and hereby is disbarred by consent from the practice of law in the State of Maryland, and it is further
ORDERED, that the Clerk of this Court shall immediately remove the name of Leonard J. Sperling from the register of attorneys in the Court and certify that fact to the Client Protection Fund and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-773(d).